DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 of U.S. Patent No. 14/681649 (US9221579) in view of Straus et al. (US5089320)(see detailed discussion of claims 1&11 in office action).
As to claim 1, 11    14/681649 discloses in claim 1 and 15 that a tabbed sealing member for sealing to a rim of a container, the tabbed sealing member comprising:
a lower laminate including a bottom pressure sensitive sealable layer configured for sealing the tabbed sealing member to a container rim;
a foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer;

an upper laminate at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate.
14/681649 discloses the seal layer is heat seal, 14/681649 does not discloses the seal layer within lower laminate can be pressure sensitive sealable layer. Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both 14/681649 and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of 14/681649. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Claims 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 of U.S. Patent No. 13/604259 (US9193513) in view of Straus et al. (US5089320) (see detailed discussion of claims 6&16 in office action).
As to claim 6, 16, 13/604259 discloses in claim 1 and 10 a tabbed sealing member for sealing to a rim of a container:
a lower laminate including a bottom sealable layer configured for sealing the tabbed sealing member to a container rim; 
an upper laminate at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate;
a foamed polymer layer positioned in the upper laminate above the pressure sensitive sealable layer; and
a non-foamed polymer layer positioned in the upper laminate between the foamed polymer layer and the lower laminate. 
13/604259 does not discloses the sealable layer can be pressure sensitive sealable layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both 13/604259 and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of 13/604259 to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Even if some examples are used without using other additional layers in the lower laminate, however no wherein in the specification excluding other layers to be included in the lower laminate by using consisting language. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 26 using consisting for the lower laminate, then defining the consisting can have at least one foamed polymer layer, optionally at least one adhesive layer, and optionally at least one non-foamed polymer layer. Consisting language cannot be used in conjunction with at least…. or optionally. By using at least, or optional means many different combination can be arrived, while consisting means only one combination of elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116), and further in view of Straus et al. (US5089320)
As to claim 1, 11    Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising:
a lower laminate including a bottom pressure sensitive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Thus it would have been obvious for a person with ordinary skills in the art to apply pressure sensitive adhesive as the Lower sealant layer 100 that will bond directly to the rib of a container);

    PNG
    media_image1.png
    397
    546
    media_image1.png
    Greyscale

a foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer (see e.g. insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42);
a non-foamed polymer layer positioned in the lower laminate above the foamed polymer layer (see e.g. non-foam polymer layer 108 in Par. 38, Fig 3-4); and
an upper laminate (see e.g. upper laminate 12 in Par. 14, Fig 3-4) at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate(see e.g. laminate 12 includes an adhesive or bonding layer 120 wherein bonds to the partial layer 124 in Par. 50. The tab stock 124 is adhered or bonded to the adhesive layer 120 on a top surface thereof, the tab 16 may also be formed without a tab stock 124 and, instead, utilize a part layer of adhesive corresponding only to the bond area 30 in Par. 50).
As discussed above, Thorstensen-Woll et al. implicitly discloses a lower laminate including a bottom pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
As to claim 22.    Thorstensen-Woll et al. in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein the pressure sensitive sealable layer has a thickness of about 0.2 to about 0.5 mil (see e.g. Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116) and Straus et al. (US5089320), and further in view of Lo et al. (US20120111758)
As to claim 2,  12, Thorstensen-Woll et al. in view of Straus et al. does not discloses the tabbed sealing member of claim 1 wherein the upper laminate includes a polymer layer having an embossed surface.
Lo et al. discloses tab for a container closure that is used to lift the closure to a container is desired to have embossed top surface (see e.g. Par. 10, 13-14, abstract). Lo et al. disclose embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent (see e.g. Par. 14)
    
    PNG
    media_image2.png
    526
    639
    media_image2.png
    Greyscale


Both Thorstensen-Woll et al. in view of Straus et al., and Lo et al are analogous in the field of tab laminate for sealing container, it would have been obvious for a person with ordinary skills in the art to modify the upper laminate of Thorstensen-Woll et al. in view of Straus et al. to include a polymer layer having an embossed surface as taught by Lo et al. since embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent as suggested by Lo et al. (see e.g. Par. 14)

Claims 3-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116) and Straus et al. (US5089320), and further in view of Yousif et al. (US20070007229). 
As to claim 3&13, Thorstensen-Woll et al. in view of Straus et al. discloses insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42. Thorstensen-Woll et al. in view of Straus et al. discloses the foamed polymer layer maybe about 1 to about 5 mils thick in Par. 42
Thorstensen-Woll et al. in view of Straus et al. does not the foamed polymer layer can be polystyrene having a thickness from about 10 to about 20 mils. 
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, it would have been obvious for a person with ordinary skills in the art to modify the thickness of foamed polypropylene of Thorstensen-Woll et al. in view of Straus et al. to 1mil to 12 mils as taught by Yousif et al. since Yousif et al. discloses the thickness of the foamed layer can be varied depending on the clearance between the upper inside surface of the closure and the finish of a complementary container and foamed polystyrene with thickness of from 1mil to 12 mils is also selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight sea as suggested by Yousif et al. (see e.g. Par. 87)
As to claim 4&14, Thorstensen-Woll et al. (US20150225116) discloses non-foamed polymer such as 108 can be made of polyolefin or copolymer thereof or other polymer layers mentioned above in Par. 46. 
Thorstensen-Woll et al. in view of Straus et al. does not disclose the tabbed sealing member of claim 1 wherein non-foamed polymer layer is selected from the group consisting of polyethylene, polypropylene, ethylene-propylene copolymers and blends thereof. 
Yousif et al. (20070007229) discloses materials suitable for use as polymer film in the container seal preferably be polyolefin such as or polyethylene, or polypropylene or the like having a thickness in the range of about 0.5 to about 2 mils in Par. 76. Yousif et al. discloses the polymer film can be a single layer of polymer, or a multilayer structure comprising two or more layers of polymer including PET film in par. 76. 
Both Thorstensen-Woll et al. in view of Straus et al. and Yousif et al. are analogous in the field of polyolefin film for a container seal, it would have been obvious for a person with ordinary skills in the art to modify polyolefin film in Thorstensen-Woll et al. in view of Straus et al. with the polyolefin such as or polyethylene, or polypropylene or the like as taught by Yousif et al. because polyolefin of polyethylene, or polypropylene or the like are suitable and preferred for container seal polymer film application and polyethylene and polypropylene as suggested by Yousif et al.(see e.g. Par. 76) and are also safe for food packaging. 
As to claim 5&15,    Thorstensen-Woll et al. (US20150225116) discloses the tabbed sealing member of claim 1 further comprising at least two non-foamed polymer layer in the upper laminate(see e.g. upper polymer support layer 122 maybe PET or other structural type polymer layers in Par. 49. Upper laminate 12 may include thick polymer layers to improve tab rigidity in par. 59, Fig 4&6), comprising
a first layer comprising PET film (see e.g. polymer support layer 122 of upper laminate maybe PET in Par. 49. Polymer support layer 102 of lower laminate can also be made of PET in Par. 40.). 
Both the upper laminate 12 and lower laminate 14 can have polymer layer may comprise one or more non-foam, polymer film or layers (or the non-foam, polymer sub tab layers discussed herein) mentioned above to provide concentric stability to the sealing member and polymer foam layer underneath it in Par. 46. Both the upper laminate 12 and lower laminate 14 may also include other layers as needed for a particular application, which may be layers in between the various layers discussed herein as appropriate for a particular application(see e.g. Par. 46). Thorstensen-Woll et al. also discloses polyolefin can be the other structural type polymer layers in Par. 46. 
Thorstensen-Woll et al. in view of Straus et al. does not discloses a second layer comprising polyethylene film.
Yousif et al. (20070007229) discloses materials suitable for use as polymer film in the container seal preferably be polyolefin such as or polyethylene, or polypropylene or the like having a thickness in the range of about 0.5 to about 2 mils in Par. 76. Yousif et al. discloses the polymer film can be a single layer of polymer, or a multilayer structure comprising two or more layers of polymer including PET film in par. 76. 
Both Thorstensen-Woll et al. in view of Straus et al. and Yousif et al. are analogous in the field of using multilayer polymer layer comprising polyolefin layer for a tab seal, it would have been obvious for a person with ordinary skills in the art to modify the multilayer polymer film layer of Thorstensen-Woll et al. in view of Straus et al. to be comprising a second layer that is made of polyethylene as taught by Yousif since polyolefin such as polyethylene is preferred to be used as polymer film for a container seal application. 

Claims 6, 9, 16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20140061197), and further in view of Straus et al. (US5089320).

    PNG
    media_image3.png
    440
    653
    media_image3.png
    Greyscale

As to claim 6, 16    Thorstensen-Woll et al. 197’ discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container in abstract), the tabbed sealing member comprising:
a lower laminate (see e.g. lower seal laminate 114 in Fig 2, Par. 21) including a bottom sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. 132 in Fig 2, Par. 31); 
an upper laminate (see e.g. upper seal laminate portion 118) at least partially bonded to the lower laminate (see e.g. a top surface of the tab stock 152 is adhered 
to a lower portion of the heat-activated bonding layer 144 in Par. 26, since 144 is a bonding layer, thus upper laminate 118 and lower laminate 114 are bonded to each other through bonding layer 144 in Fig 2) to form a gripping tab defined within a perimeter of the lower laminate (see e.g. A bottom surface of tab stock 152 is adjacent to, but not bonded to, the upper surface 154 of the lower laminate 114 to form the tab 140 in Par. 26)
a foamed polymer layer positioned in the upper laminate above the pressure sensitive sealable layer (see e.g. foamed polymer layer 148 in Par. 49, Fig 2); and
a non-foamed polymer layer positioned in the upper laminate (see e.g. non-foamed polymer support layer 146 in Fig 2, Par. 49) between the foamed polymer layer and the lower laminate (see e.g. Fig 2 shows 146 is in between foamed polymer layer 148 and lower laminate114).
Thorstensen-Woll et al. 197’ does not discloses the sealable layer can be pressure sensitive sealable layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. 197’ and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. 197’ to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
As to claim 9&19    Thorstensen-Woll et al. 197’ in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein non-foamed polymer layer is selected from the group consisting of polyethylene, polypropylene, ethylene-propylene copolymers and blends thereof(see e.g. support layer 146 can be made of polypropylene in Par. 49 of Thorstensen-Woll et al. 197’  ). 

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20140061197) and Straus et al. (US5089320), and further in view of Lo et al. (US20120111758)
As to claim 7&17, Thorstensen-Woll et al. 197’ in view of Straus et al. does not discloses the tabbed sealing member of claim 1 wherein the upper laminate includes a polymer layer having an embossed surface.
Lo et al. discloses tab for a container closure that is used to lift the closure to a container is desired to have embossed top surface (see e.g. Par. 10, 13-14, abstract). Lo et al. disclose embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent (see e.g. Par. 14)

    PNG
    media_image2.png
    526
    639
    media_image2.png
    Greyscale


Both Thorstensen-Woll et al. 197’ in view of Straus et al., and Lo et al are analogous in the field of tab laminate for sealing container, it would have been obvious for a person with ordinary skills in the art to modify the upper laminate of Thorstensen-Woll et al. 197’ in view of Straus et al. to include a polymer layer having an embossed surface as taught by Lo et al. since embossed surface is not sticky thus eliminate the need of an additional release paper and more environmental friendly by not using solvent as suggested by Lo et al. (see e.g. Par. 14)

Claims 8, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20140061197) and Straus et al. (US5089320), and further in view of Yousif et al. (US20070007229). 
As to claim 8&18,   Thorstensen-Woll et al. 197’ in view of Straus et al. discloses insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyethylene, foamed polypropylene in Par. 28. 
Thorstensen-Woll et al. 197’ in view of Straus et al. does not discloses the foamed polymer layer can be polystyrene having a thickness from about 10 to about 20 mils. 
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. 197’ in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, it would have been obvious for a person with ordinary skills in the art to replace the foamed polyolefin of Thorstensen-Woll et al. 197’ in view of Straus et al. with foamed polystyrene with thickness of from 1mil to 12 mils as taught by Yousif et al. since Yousif et al. discloses thickness of the foamed layer can be varied depending on the clearance between the upper inside surface of the closure and the finish of a complementary container and foamed polystyrene with thickness of from 1mil to 12 mils is also selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight sea as suggested by Yousif et al. (see e.g. Par. 87)
As to claim 10&20,    Thorstensen-Woll et al. 197’ discloses the tabbed sealing member of claim 1 further comprising one non-foamed polymer layer in the upper laminate (see e.g. support layer can be PET in Par. 49), comprising
a first layer comprising PET film (see e.g. support layer can be PET in Par. 49). 
Thorstensen-Woll et al. in view of Straus et al. does not discloses the tabbed sealing member of claim 6 comprise at least two non-foamed polymer layer comprising a second layer comprising polyethylene film.
Yousif et al. (20070007229) discloses materials suitable for use as polymer film in the container seal preferably be polyolefin such as or polyethylene, or polypropylene or the like having a thickness in the range of about 0.5 to about 2 mils in Par. 76. Yousif et al. discloses the polymer film can be a single layer of polymer, or a multilayer structure comprising two or more layers of polymer including PET film in par. 76. 
Both Thorstensen-Woll et al. 197’ in view of Straus et al. and Yousif et al. are analogous in the field of using multilayer polymer layer comprising polyolefin layer for a tab seal, it would have been obvious for a person with ordinary skills in the art to modify the non-foam polymer film layer of Thorstensen-Woll et al. 197’ in view of Straus et al. to be comprising at least additional support layer that is made of polyethylene as taught by Yousif in order to further make the support layer to be more supportive. 
Claims 21, 23-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116) and Straus et al. (US5089320), and further in view of Van Hulle et al. (US20040043165)  
As to claim 21.    Thorstensen-Woll et al. in view of Straus et al. does not discloses the tabbed sealing member of claim 1 wherein the pressure sensitive sealable layer is activated to seal to the rim of the container when a cap is screwed on to the container.
Van Hulle discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinyl acetate (EVA) in par. 14), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3)
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of seal/resealable container using sealant layer, it would have been obvious for a person with ordinary skills in the art to modify the cap and pressure sensitive adhesive sealant comprising lidding system of  Thorstensen-Woll et al. in view of Straus et al. to be lidding and cap system comprising sealant that is made of ethylene vinyl acetate (EVA) that can be sealed/resealed and designed to have a screw on mechanism as taught by Van Hulle et al. (see e.g. in Par. 3, Par. 20, Par. 14) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer as suggested by Hulle et al.(see e.g. Par. 3).
As to claim 23.    Thorstensen-Woll et al. in view of Straus et al. discloses the tabbed sealing member of claim 1 wherein the foamed polymer is bonded on a first side to the pressure sensitive sealable layer(see e.g. Thorstensen-Woll et al. dislcoses106 is bonded to adhesive layer 100 on the side facing down in Fig 4 and on an opposite side to the non-foamed polymer layer(see e.g. nonfoamed polymer layer 108 is bonded to the foam layer 106 on the upper side in Fig 4), the upper laminate being bonded to the non-foamed polymer layer to form the gripping tab(see e.g. upper laminate 12 bonded to non-foamed polymer layer 108 to form the gripping tab of 16 in Fig 4))
Since Thorstensen-Woll et al. in view of Straus et al. implicitly discloses the above seal construction, Van Hulle et al. is additionally introduced to explicitly discloses various upper laminate or lower laminate assembly for a lidding application including but not limited to: 
lidding material can have an upper region having the features of the present invention and a lower region composed of a laminate comprising a thermoplastic film such as PET, an adhesive layer, a foamed thermoplastic film such as a film having a thickness of about 3 to about 10 mils, an adhesive layer, and a sealant layer (see e.g. Par. 14).
lidding material can have a lower region having the features of the present invention and an upper region composed of a laminate comprising a thermoplastic film such as PET, an adhesive layer, a foamed thermoplastic film, an adhesive layer, a thermoplastic film, and a synthetic breakaway adhesive layer(see e.g. Par. 15).
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of using lower laminate for seal/reseal a lid, it would also have been obvious for a person with ordinary skills in the art to modify or simplify the foaming layer comprising pressure sensitive mechanism lower laminate of Thorstensen-Woll et al. in view of Straus et al. to be foaming layer comprising pressure sensitive mechanism lower laminate of Van Hulle et al. such as a lower laminate can comprise a thermoplastic film such as PET, an adhesive layer, a foamed thermoplastic film such as a film having a thickness of about 3 to about 10 mils, an adhesive layer, and a sealant layer. In this assembly, the claim limitation of claim 23 is met. 
As to claim 24.    Thorstensen-Woll et al. discloses the lower sealant or heat seal layer 100 may be composed of any material suitable for bonding to the rim of a container, such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39). Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to use pressure sensitive adhesive within a sealing tab and pressure is applied to secure the sealing member to the rim land area in Par. 7. 
Straus et al. disclose the pressure sensitive adhesive can be applied by coating in line 20-25 in column 2, wherein the adhesive layer is pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  

Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of using adhesive sealant to the rib of a container, it would have been obvious for a person with ordinary skills in the art to modify the adhesive sealant(such as ethylene vinyl acetate) of Thorstensen-Woll et al. to be coated pressure sensitive adhesive sealant as taught by Straus et al. since adhesive sealant by coating can precisely coat the adhesive on the area of the substrate wherein the tacky adhesive is needed and thus is widely used in the field of sealable packaging industry(in line 25-35 in column 2 of Straus et al.) and the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
The coated pressure sensitive sealable layer of Thorstensen-Woll et al. in view of Straus et al. can comprises coated ethylene vinyl acetate will be able to seal and resealable as suggested by Straus et al. 
Since Thorstensen-Woll et al. and Straus et al. implicitly discloses the combination of pressure sensitive combined with ethylene vinyl acetate by discloses the sealant can be ethylene vinyl acetate. Van Hulle et al. is additionally introduced to teach it is known in the prior arts that ethylene vinyl acetate layer can have a combination function of both pressure sensitive adhesive and seal for sea/reseal application(see e.g. Par. 65, Par. 67). 
Furthermore, Van Hulle also discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinylacetate (EVA) in par. 14), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3). Van Hulle et al. further discloses layer of sealant film having a thickness of about 0.4 to about 3 mils in Par. 7. 
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of seal/resealable container using sealant layer, it would have been obvious for a person with ordinary skills in the art to modify the coated pressure sensitive adhesive sealant of Thorstensen-Woll et al. in view of Straus et al. to be pressure sensitive coated sealant comprise ethylene vinylacetate (EVA) that can be sealed/resealed and designed to have a screw on mechanism as taught by Van Hulle et al. (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer as suggested by Hulle et al.(see e.g. Par. 3).
As to claim 26. Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising: 
a lower laminate comprising of a bottom adhesive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47), Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7.); at least one foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer (see e.g. insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42), optionally at least one adhesive layer(see e.g. adhesive layer 110 in Fig 4), and optionally at least one non-foamed polymer layer(see e.g. non-foam polymer support layer 108 in Par. 38 and membrane layer 104 in Fig 4 can comprise polymer layer, wherein the membrane layer maybe a layer configured to provide barrier characteristics to the seal in Par. 41); and 
an upper laminate at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate(see e.g. upper laminate 12 in Fig 4).

    PNG
    media_image1.png
    397
    546
    media_image1.png
    Greyscale

As discussed above, Thorstensen-Woll et al. discloses a lower laminate including an adhesive sealable layer, Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Since Thorstensen-Woll et al. does not explicitly discloses the adhesive sealable layer is a pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Furthermore, Since Thorstensen-Woll et al. only discloses membrane layer 104 in Fig 4 can comprise polymer layer, since Thorstensen-Woll et al. does not explicitly discloses the membrane layer is polymer layer only. in order to teach the consisting of claim language, Van Hulle et al. is additionally cited to teach moisture or water barrier layer can also be polymer layers only in lidding materials in Par. 58, Par. 64.
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of using moisture or water barrier layer in the lidding materials, it would have been obvious for a person with ordinary skills in the art to modify the barrier layer in Thorstensen-Woll et al. in view of Straus et al., to be polymer layer only as taught by Van Hulles et al. in order to achieve desired moisture or water barrier property that is desired in lidding for container as suggested by Van Hulles et la.. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thorstensen-Woll et al. (US20150225116), and further in view of Straus et al. (US5089320) and Yousif et al. (US20070007229).
As to claim 25    Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising:
a lower laminate including a bottom adhesive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7.);

    PNG
    media_image1.png
    397
    546
    media_image1.png
    Greyscale

a foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer (see e.g. insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42);
a non-foamed polymer layer positioned in the lower laminate above the foamed polymer layer (see e.g. non-foam polymer layer 108 in Par. 38, Fig 3-4); and
an upper laminate (see e.g. upper laminate 12 in Par. 14, Fig 3-4) at least partially bonded to the lower laminate to form a gripping tab defined within a perimeter of the lower laminate(see e.g. laminate 12 includes an adhesive or bonding layer 120 wherein bonds to the partial layer 124 in Par. 50. The tab stock 124 is adhered or bonded to the adhesive layer 120 on a top surface thereof, the tab 16 may also be formed without a tab stock 124 and, instead, utilize a part layer of adhesive corresponding only to the bond area 30 in Par. 50).
As discussed above, Thorstensen-Woll et al. implicitly discloses a lower laminate including a bottom adhesive sealable layer. Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Since Thorstensen-Woll et al. does not explicitly discloses the adhesive sealable layer is a pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly teaching using pressure sensitive adhesive as sealing layer. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Thorstensen-Woll et al. in view of Straus et al. discloses insulation layer 106 in Fig 3-4, wherein the insulation layer can be foamed polymer layer such as foamed polyolefin, foamed polypropylene in Par. 42. Thorstensen-Woll et al. in view of Straus et al. discloses the foamed polymer layer maybe about 1 to about 5 mils thick in Par. 42
Thorstensen-Woll et al. in view of Straus et al. does not the foamed polymer layer can be polystyrene. 
Yousif et al. (US20070007229) disclose the foam layer for a cap seal of a container can be polystyrene foam, PVC foam, polyolefin/polyethylene foam and etc. (see e.g. Par. 69). Yousif et al. discloses foam layer for cap seal application can have thickness in the range of 1mil to 12 mils (see e.g. in Par. 80). Yousif also discloses the liner sheet comprising foamed polypropylene can have thickness in the range of about 15 to 60 mils (see e.g. Par. 70), and the thickness of the container seal is selected based on the clearance between the upper inside surface of the closure and the finish of a complementary container (see e.g. par. 87). Preferably, the thickness of the container seal is selected so that the container seal is slightly compressed when the material is sealed between the closure and a container finish.  Such compression aids in forming a fluid and/or air-tight seal (see e.g. Par. 87).
Both Thorstensen-Woll et al. in view of Straus et al., and Yousif et al. are analogous in the field of using foamed polyolefin for the cap seal of a container, it would have been obvious for a person with ordinary skills in the art to replace the foamed polyolefin layer in Thorstensen-Woll et al. in view of Straus et al. to polystyrene foam as taught by Yousif et al. since polystyrene foam is preferably used as polyolefin foam in the lidding materials. 


Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 

Double Patenting  
Applicant respectfully requests that these rejections be held in abeyance until the claims are otherwise allowable. 

Claim Rejections - 35 U.S.C. § 103 
In page 11, Applicant will briefly address the Office Action's response to the previous arguments, starting on page 25 of the Action. The Office Action alleges that "Thorstensen-Woll et al. implicitly discloses a lower laminate including a bottom pressure sensitive sealable layer." Applicant notes that it is unclear as to which Thorstensen-Woll reference is being referred to. The previous Action identified two different Thorstensen-Woll references and the current Action cites to yet another Thorstensen-Woll reference. Regardless, Applicant respectfully disagrees with this characterization as none of the Thorstensen-Woll references disclose, either explicitly or inherently, that a pressure sensitive sealable layer is used as a bottom layer for sealing to a container. 
Thorstensen-Woll'116 specifically discloses at paragraph [0006] the use of pressure sensitive adhesive for securing the tab to the foil layer, not as the bottom sealant layer. At no point does Thorstensen-Woll'116 state that pressure sensitive adhesive suggests that pressure sensitive adhesive be used as the bottom sealant layer. On page 7 of the current Action, it is alleged that paragraph [0039] of Thorstensen-Woll'116 states that "any adhesive layer will also act as a sealing layer of the tabbed sealing laminate." This mischaracterizes the teaching found in Thorstensen-Woll'116. The reference states that induction, conduction, and direct bonding methods can be used. The Office Action appears to suggest that the term "direct bonding" is a teaching of a pressure sensitive sealable layer. Where is this teaching? Moreover, if the generic term of "direct bonding" is meant to include pressure sensitive adhesives, why wasn't the term specifically used in paragraph [0039] when the term is specifically used in paragraph [0006]? If Thorstensen-Woll'116 is meant to include a pressure sensitive sealable layer, surely the reference would have included the term in paragraph [0039] when the term is used elsewhere to describe other layers in the seal structure. Quite simply, the Office Action misconstrues the teachings in Thorstensen-Woll'116. In fact, the Office Action's reliance on Straus further supports that Thorstensen-Woll'116 does not disclose pressure sensitive adhesive as the bottom sealing layer. 
Applicant argues in page 12 newly relied upon Thorstensen-Woll'197 also fails to disclose or suggest a pressure sensitive sealing layer. Similar to Thorstensen-Woll'116, Thorstensen-Woll'197 mentions the use of pressure sensitive adhesive to secure the tab, not as a bottom sealing layer. Thorstensen- Woll'197 provides no other description or suggestion to use pressure sensitive material, let alone as the bottom sealing layer. Just as with Thorstensen-Woll'116, the Office Action acknowledges this deficiency in Thorstensen-Woll'197 by also having to rely upon Straus. 
Examiner respectfully disagrees:
As applicant argued: Thorstensen-Woll'196 is not relied upon in the current office action, thus all the argument regarding Thorstensen-Woll'196 are moot. 
In rejection of claim 1, Thorstensen-Woll et al. (US20150225116) is relied upon in the current office action. 
Thorstensen-Woll et al. (US20150225116) discloses the lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). So the sealant layer 100 is also an any type of adhesive layer. Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. 
Suitable adhesive or sealant is not limited but to any suitable materials including ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Plus pressure sensitive adhesive is the most commonly known adhesive. Nowhere in Thorstensen-Woll et al. (US20150225116) to teach away from or prohibit using pressure sensitive adhesive. Thus it would have been obvious for a person with ordinary skills in the art to apply pressure sensitive adhesive as the Lower sealant layer 100 that will bond directly to the rib of a container;

    PNG
    media_image1.png
    397
    546
    media_image1.png
    Greyscale

However since Thorstensen-Woll et al. (US20150225116) does not explicitly teach the adhesive sealant layer can be pressure sensitive adhesive sealant layer, Straus et al. is introduced in the office action to discuss why a pressure sensitive adhesive sealant is desired in food packaging industry. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. (US20150225116) and Straus et al. are analogous in the field of sealed package, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. (US20150225116) to be pressure sensitive mechanism as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
Regarding Thorstensen-Woll'197, Straus et al. (US5089320) also cured the deficiency by teaching it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in page 12 that the Office Action also alleges on page 26 that Thorstensen-Woll'116 discloses any suitable adhesive or sealant and that material can include ethylene vinyl acetate (EVA). It should be appreciated that EVA is typically used as a hot melt adhesive, requiring heat for effective bonding. While EVA may be incorporated with other materials to form a pressure sensitive material, EVA in general is a hot melt adhesive requiring heat. In fact, the Office Action's reliance on Van Hulle et al. supports this important distinction. Van Hulle et al. discusses at paragraph [0065] that "an adhesive can be made from a pressure sensitive adhesive (PSA), or from a water-based or solvent-based heat seal coating containing EVA...." Importantly, Van Hulle et al. describes the use of PSA's as internal adhesives that breakaway from other layers. See paragraph [0065]. Moreover, when the present application discusses the use of EVA, it is a coated EVA that is used. Therefore, the Office Action's reliance on EVA in Thorstensen-Woll'116 does not support the mischaracterization of teaching a pressure sensitive layer as a bottom seal. 
Examiner respectfully disagrees:
The Examiner would like to pointed out to the applicant that the pre-amended claim only require pressure sensitive sealable layer comprises ethylene vinyl acetate. 
Thorstensen-Woll et al. (US20150225116) discloses suitable adhesive or sealant is not limited but to any suitable materials including ethylene vinyl acetate (see e.g. Par. 39, Par. 47). 
Van Hulle discloses lidding component for container can have a sealant layer (e.g., sealant layer of ethylene vinyl acetate (EVA) in par. 14), wherein the cap and lidding arrangement can be seal/resealed and designed to have a screw on mechanism (see e.g. in Par. 3, Par. 20) and thus allow the resulting container to remain sealed, to be opened at the desired time, and preferably, to allow the container to be re-sealed and re-opened numerous times that are desired by customer(see e.g. Par. 3). 
Both Thorstensen-Woll et al. and Van Hulle teaches the sealable layer can comprise ethylene-vinyl acetate. Claim limitation is met. 
The applicant amended the claim to overcome prior arts of record, and adding further limite the pressure sensitive sealable layer comprises coated ethylene vinyl acetate. 
First of all, Neither Thorstensen-Woll et al. nor Van Hulle teaches away from using coated EVA or specifically saying that EVA cannot be coated. 
Second of all, Straus et al. (US5089320) teaches the pressure sensitive adhesive or other tacky adhesive may be applied by spray coating, or charged particle coating in line 20-25 in column2. Sealant layer can be ethylene vinyl acetate. 
Since Thorstensen-Woll et al. in view of Straus et al. Van Hulle teaches a pressure sensitive coated sealant layer such as EVA. Claim limitation is met. 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in page 12-13 finally, on page 28, the Office Action continues to argue that Thorstensen-Woll'116 teaches that any material suitable for bonding to the rim of a container may be used. This is not a specific teaching as required for making a prima facie obviousness rejection. Using the Office Action's logic, any adhesive could be used such as cement, asphalt, cyanoacrylate (Super Glue), children's school glue, homemade glue (sugar, water, vinegar, flour), or any other potentially tacky material. None of these materials are pressure sensitive layers and otherwise would not provide for the installation or functionality of a pressure sensitive layer. The Office Action's overly broad characterization of Thorstensen-Woll'116 simply does not support or otherwise provide sufficient specificity of a pressure sensitive layer on the bottom of the seal. Further, as noted above, Thorstensen-Woll'116 clearly understood that pressure sensitive adhesives were available, but specifically described the use of those materials as an internal adhesive layer, between the tab and the foil layer. Quite simply, when Thorstensen-Woll'116 is read as a whole, the reference cannot reasonably be construed to teach or suggest, explicitly or implicitly, the use of a pressure sensitive layer as a bottom sealant. 
None of the cited references discloses using a pressure sensitive sealable layer as a bottom layer that is used to seal the tabbed sealing member to a container rim. While the Thorstensen-Woll references may note the use of pressure sensitive adhesives in the internal structure of a sealing member, those adhesives are not used to seal the overall structure to a container, but instead are used to adhere internal layers of the laminated structures. The Office Action's reliance on Straus with each of Thorstensen-Woll'116 and Thorstensen-Woll'197 shows that the Thorstensen-Woll references fail to disclose or suggest a pressure sensitive sealing layer on the bottom for sealing to the container. 
Examiner respectfully disagrees:
Thorstensen-Woll et al. (US20150225116) discloses the lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). So the sealant layer 100 is also an any type of adhesive layer. Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. 
Suitable adhesive or sealant is not limited but to any suitable materials including ethylene vinyl acetate (see e.g. Par. 39, Par. 47). Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Plus pressure sensitive adhesive is the most commonly known adhesive. Nowhere in Thorstensen-Woll et al. (US20150225116) to teach away from or prohibit using pressure sensitive adhesive. Thus it would have been obvious for a person with ordinary skills in the art to apply pressure sensitive adhesive as the Lower sealant layer 100 that will bond directly to the rib of a container;
However since Thorstensen-Woll et al. (US20150225116) does not explicitly teach the sealant adhesive layer can be sealant pressure sensitive adhesive layer, Straus et al. is introduced in the office action to discuss why a sealant pressure sensitive adhesive is desired in food packaging industry. 
Straus et al. (US5089320) disclose it is sometime desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
for the above reason, applicant’s argument is not persuasive. 

Applicant argues  in page 13 more specifically, the Office Action alleges that Straus discloses that it is "sometime(s) desirable to use a pressure sensitive adhesive seal instead of a heat seal for food packaging." This is an overly broad characterization of Straus and otherwise ignores that fact that Straus is directed to non-analogous art that would not be combined with the teaching of the Thorstensen- Woll references. 
The Thorstensen-Woll references, as well as the present application, are directed to tabbed seals for sealing to containers. For example, the seals may include a half moon style tab that extends upwardly from a lower laminate whereby the tab is graspable by the user to remove the seal from the container. In this regard, the seals include not only polymer films, but also polymer foams to provide for compressibility of the seals during installation. In fact, in the present application, the polymer foams can provide for compressibility to avoid over-pressure of the pressure sensitive sealable layer. 
Straus, on the other hand, is directed to entirely different structure and functionality. Straus discloses form fill type bags whereby a film material is formed into a tube shape, with the film material forming a bag to retain the contents. The top of the bag in Straus includes an adhesive whereby the film/adhesive is adhered to itself. Such bags may best be understood as cereal bags, potato chip bags, and other snack food bags. The structure in Straus is not a multi- layer laminate, such as having polymer foams and polymer films, but the structure also does not have a tab formed by an upper laminate portion. The polymer film/bag formed in Straus is not used to seal to a separate container, but instead the polymer film seals to itself. In other words, not only is the structure in Straus completely different from the tabbed sealing members found in the Thorstensen-Woll references, but the functionality is entirely different. One skilled in the art of tabbed seals, such as found in the Thorstensen-Woll references, simply would not look to the teaching found in Straus. Moreover, since Straus teaches the film adhering to itself, the use of the adhesives therein are more akin to an internal adhesive, not a bottom adhesive for sealing to a container. 
Examiner respectfully disagrees:
Thorstensen-Woll et al. discloses a lower laminate including an adhesive sealable layer, Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7. Since Thorstensen-Woll et al. does not explicitly discloses the adhesive sealable layer is a pressure sensitive sealable layer. Thus additionally reference Straus et al. is introduced to explicitly discuss why a pressure sensitive adhesive sealant is desired in food packaging industry.
Straus et al. (US5089320) disclose it is desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant can recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealable food package regardless a bottle package or bag packaging, or even box package and etc comprising adhesive sealant layer, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism sealable layer as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
For the above reason, Straus et al. is analogous arts and combination is proper. Applicant’s argument is not persuasive. 

Applicant argues in page 14-15, the structure and function of the structure found in Straus are completely unrelated and non-analogous to Thorstensen-Woll and the present application. To the extent that Straus is cited to show pressure sensitive adhesives exist, the reference otherwise fails to provide any rationale for use as a bottom sealable layer in a tabbed sealing member. One skilled in the art simply would not look to Straus as proposed in the Office Action as Straus is not relevant to tabbed sealing members or the functionality and structure used therein. Instead, the Office Action relies on the present claims as a roadmap, using impermissible hindsight. 
Therefore, for at least these reasons, the rejections should be withdrawn and the claims allowed. 
As noted above, the other secondary references support the above distinctions over the art and explanation regarding the impropriety of the use of Straus. Van Hulle et al. discusses pressure sensitive materials, but those are internal adhesives, not bottom sealant layers. Further, Van Hulle et al. specifically uses the internal pressure sensitive adhesives as a breakaway layer between internal layers of the seal during installation of the seal. This is completely different structure and function than a bottom pressure sensitive sealable layer used to affix the tabbed sealing member to a container. 
For at least these additional reasons, the rejections should be withdrawn. 
Examiner respectfully disagrees:
Thorstensen-Woll et al. (US20150225116) discloses a tabbed sealing member for sealing to a rim of a container (see e.g. pull-tab sealing member for a container containing an upper laminate forming a pull-tab bonded to a lower laminate capable of being sealed to a container's mouth or opening in abstract, Fig 3-4), the tabbed sealing member comprising:
a lower laminate comprising of a bottom adhesive sealable layer configured for sealing the tabbed sealing member to a container rim (see e.g. lower laminate 14 in Fig 4, Par. 34. The lower sealant layer 100 that touch the bottle rim maybe composed of any material suitable for bonding to the rim of a container such as but not limited to induction, conduction, or direct bonding methods (see e.g. Par. 39, Fig 3-4). Thus this any bonding/adhesive materials layer is to touch and bond directly to the rim of a container, and this any adhesive layer will also act as a sealing layer of the tabbed sealing laminate Par. 39 and Fig 3-4 since layer 100 providing sealing property. Suitable adhesive or sealant can be ethylene vinyl acetate (see e.g. Par. 39, Par. 47), Thorstensen-Woll also discloses it is known in the art to apply pressure while sealing member seals the rim land area in Par. 7.
Straus et al. (US5089320) disclose it is desirable to use pressure sensitive adhesive seal instead of heat seal for a food packaging because heat seal is not re-sealable without the application of heat as well as pressure, while pressure sensitive seal can be re-sealable by the application of pressure alone at the area of seal (see e.g. line 5-20 in column 1, claim 1, claim 4). Straus et al. further disclose the thickness of the layer of pressure sensitive seal is preferably between about 0.1 and 2 mil (see e.g. claim 11).  
Both Thorstensen-Woll et al. and Straus et al. are analogous in the field of sealable food package comprising adhesive sealant layer, it would have been obvious for a person with ordinary skills in the art to replace or modify the seal mechanism (such as couple layers for heat seal) of Thorstensen-Woll et al. to be pressure sensitive mechanism sealable layer as taught by Straus et al. such that the pressure sensitive seal layer 110 can be repeated resealed to the container in the event that a customer cannot consume all of the content at once and need to save the content for later use without losing freshness of the content as suggested by Straus et al.. 
For the above reason, applicant’s argument is not persuasive. 

New Claims 25 and 26 
New claims 25 and 26 add even further features distinguishing over the cited art.
Claim 25 includes similar features as claim 1 and further recites that the foamed polymer layer is polystyrene. 
New claim 26 also recites further distinguishing features. More specifically, claim 26 recites that the lower laminate consists of a bottom pressure sensitive sealable layer configured for sealing the tabbed sealing member to a container rim, at least one foamed polymer layer positioned in the lower laminate above the pressure sensitive sealable layer, optionally at least one adhesive layer, and optionally at least one non-foamed polymer layer. 
Each of the Thorstensen-Woll references specifically include additional layers, such as metal foil induction layers, in the lower laminate. 
Therefore, new claims 25 and 26 recite additional features distinguishing over the cited art such that the claims are believed to also be allowable. 
Examiner respectfully disagrees:
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Even if some examples are used without using other additional layers in the lower laminate, however no wherein in the specification excluding other layers to be included in the lower laminate by using consisting language. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 26 using consisting for the lower laminate, then defining the consisting can have at least one foamed polymer layer, optionally at least one adhesive layer, and optionally at least one non-foamed polymer layer. Consisting language cannot be used in conjunction with at least…. or optionally. By using at least, or optional means many different combination can be arrived, while consisting means only one combination of elements. 
Furthermore, Thorstensen-Woll discloses membrane layer 104 in Fig 4 can comprise polymer layer, wherein the membrane layer maybe a layer configured to provide barrier characteristics to the seal in Par. 41, thus it is not required for the membrane layer to metal foil induction layer as argued by the applicant. 
Furthermore, Since Thorstensen-Woll et al. only discloses membrane layer 104 in Fig 4 can comprise polymer layer, since Thorstensen-Woll et al. does not explicitly discloses the membrane layer is polymer layer only. Van Hulle et al. is additionally cited to teach moisture or water barrier layer can also be polymer layers only in lidding materials in Par. 58, Par. 64.
Both Thorstensen-Woll et al. in view of Straus et al., and Van Hulle et al. are analogous in the field of using moisture or water barrier layer in the lidding materials, it would have been obvious for a person with ordinary skills in the art to modify the barrier layer in Thorstensen-Woll et al. in view of Straus et al., to be polymer layer only as taught by Van Hulles et al. in order to achieve desired moisture or water barrier property that is desired in lidding for container as suggested by Van Hulles et la.. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakai et al. (US6361856) discloses heat-sealing material and pressure-sensitive adhesive may be used together with isocyanates and like curing agents.  Said heat-sealing material and pressure-sensitive adhesive are not specifically limited and other than above-exemplified materials may be used and may be selected according to base material. 
Lux et al.(US20150131926) discloses sealing packaging such as container can be pressure sensitive adhesive seal to make the package resealable, or heat seal type adhesive (see e.g. Par. 15, Par. 30). Lux et al. discloses the pressure sensitive adhesive can be made of ethylene vinyl acetate (see e.g. Par. 36). Lux et al. discloses it has been known that a sealing can be achieved by applying pressure wherein the pressure sensitive adhesive is contact with the packaging/container (see e.g. Par. 4), and it is also known that a container can be resealable (see e.g. par. 9). Container can be repeated sealing and unsealing (see e.g. Par. 30) by using pressure sensitive adhesive as seal. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783